Exhibit 12 MGIC INVESTMENT CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands, except for ratio data) Year ended December 31, Three Months Ended March 31, 2013 Loss before taxes and equity investees $ ) $ ) $ ) $ ) $ ) $ ) Distributions from equity investees - Net loss ) Fixed charges: Interest expense Amortization of debt expense Rent expense (1/4 for 2013-2010, 1/3 for 2009-2008) (reasonable approximation of the interest factor) Total fixed charges Net loss and fixed charges $ ) $ ) $ ) $ ) $ ) $ ) Ratio of net loss and fixed charges to fixed charges (1) Total earnings were insufficient to cover fixed charges by $71.8 million, $928.6 million, $484.3 million, $359.4 million, $1.8 billion and $925.4 million for the three months ended March 31, 2013, and the years2012, 2011, 2010, 2009 and 2008, respectively. Total net loss includes net losses incurred of$266.2 million,$2.1 billion, $1.7billion, $1.6 billion, $3.4 billion and $3.1 billion for the three months ended March 31, 2013, and the years2012, 2011, 2010, 2009 and 2008, respectively.
